LEVINE, Justice,
concurring specially.
Section 27-20-02, NDCC, establishes three categories of children over whom the juvenile court may exercise jurisdiction: “deprived children,” “unruly children” and “delinquent children.” In Interest of C.S., 382 N.W.2d 381, 383 (N.D.1986). The permissible dispositions for each category are different. See NDCC § 27-20-30 -32. In particular, section 27-20-32, NDCC, authorizes the juvenile court to make any disposition of a child adjudicated unruly which is “authorized for a delinquent child except commitment to the state industrial school.” (Emphasis added.) The “unruly child” category is used to limit the disposition of children who have committed offenses which indicate a need for rehabilitation or treatment, but may not require institutionalization. C.S., supra at 384.
The legislature has thus created a scheme in which certain acts by minors, whether criminal or noncriminal, delinquent or not, make those minors “unruly” children, in order to limit the method of disposition by the *577juvemle court by prohibiting commitment to the state industrial school. The acts of purchasing, attempting to purchase, and consuming alcohol were added to the “unruly child” category by amendment in 1989. 1989 N.D. Laws ch. 384 § 1. The legislative history strongly suggests that this addition to the unruly child definition was intended to restrict the juvemle court’s disposition of a child who is intoxicated in public because she is “unruly but may not be delinquent.” H. Jud. Comm. Minutes (March 6, 1989). The legislature did not intend to decriminalize the act of purchasing or consuming alcohol, but rather intended to qualify the methods of disposition of a child found in violation of this provision. This interpretation is consistent with the fact that purchasing, attempting to purchase and consuming alcoholic beverages by a person under twenty-one years of age remains a criminal act under NDCC § 5-01-09.
I agree therefore that the orders of dismissal were wrong. I therefore concur in the opinion of the majority.